Citation Nr: 0814314	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  02-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Temple, Texas



THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
home improvement and structural alterations pursuant to 
38 U.S.C.A. § 1717.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1987 to February 1992 and from July 1997 to April 
1998.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Prosthetic and Sensory Aids Service of the Central Texas VA 
Healthcare System.  The case was before the Board in January 
2004 and September 2005 when it was remanded for further 
development.  In July 2007, the case was advanced on the 
Board's docket.

While the veteran's September 2001 application for a home 
improvement and structural alterations (HISA) grant 
identified home alterations including the removal of carpet 
and replacement with tile, the replacement of a stairway 
rail, improvement of an entrance path and driveway, widening 
of doorways, and the installment of a whirlpool tub and a hot 
sauna, his appeal appears confined by statements in his VA 
Form 9 addressing only reimbursement for the cost of 
alterations already performed involving the stairway rail and 
replacement of carpet with tile.  Accordingly, the issue has 
been recharacterized as stated above.


FINDINGS OF FACT

1. In September 2001, a VA physiatrist determined the veteran 
was independent in all areas of activities of daily living 
and that his HISA request was not justified.  

2. In November 2001, after the veteran was denied HISA 
benefits and had initiated an appeal of that decision, he 
replaced downstairs carpeting with tile flooring and replaced 
a stairway rail.

3. In November 2001, a medical emergency did not exist such 
that a delay in these home improvements would have been 
hazardous to the veteran's life or health.



CONCLUSION OF LAW

Reimbursement for the cost of unauthorized home improvement 
and structural alterations is not warranted.  38 U.S.C.A. 
§ 1717, 1728, 5107 (West 2002); 38 C.F.R. § 17.120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA and its implementing 
regulations do not apply to claims for benefits governed by 
38 C.F.R. Part 17 (the governing regulations for 
reimbursement of private medical expenses).  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  The Board notes that, 
pursuant to the Board's January 2004 and September 2005 
remand requests, a March 2008 statement of the case (SOC) 
provided the veteran with notice of the statutes and VHA 
Handbook provisions that apply to his case.  

B.	Legal Criteria, Factual Background, and Analysis

The issue before the Board is whether the veteran is entitled 
to reimbursement for the cost of unauthorized home 
improvement and structural alterations made in November 2001.  

VA may provide a claimant home health services that are found 
to be necessary or appropriate for the effective and economic 
treatment of service-connected disabilities.  VA home health 
services include payment or reimbursement for home 
improvements and structural alterations that are necessary to 
assure continued treatment of service-connected disabilities 
or to provide access to the home or to essential lavatory and 
sanitary facilities.  38 U.S.C.A. § 1717(a)(2).

In a June 28, 1982 opinion, the VA General Counsel determined 
that home health services, including home improvements and 
structural alterations, were a type of outpatient treatment 
subject to the general requirement that reimbursement for 
outpatient medical services not authorized in advance may be 
made only if certain criteria are met.  In pertinent part, 
these criteria require that the services have been rendered 
in a medical emergency such that delay would have been 
hazardous to the veteran's life or health. 38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.  The General Counsel reasoned that 
delay of home improvements could not be considered to be 
hazardous to life or health due to the period of time 
inherently required to make improvements or structural 
alterations to the home.  The General Counsel concluded that 
all claims for reimbursement for improvements not authorized 
in advance by the VA under the HISA program should be denied.  
See Paris v. Brown, 6 Vet. App. 75 (1993) (affirming the 
portion of a Board decision that denied a claim for 
reimbursement where the veteran completed improvements 
without receiving prior authorization under the HISA 
program).

VHA Handbook 1173.14, HISA Program states that claims for 
payment or reimbursement of costs or services performed 
(without prior authorization) can be authorized when (a) the 
veteran meets both the legal eligibility and medical 
entitlement for the modification for which reimbursement is 
sought, and (b) the claim is submitted within 30 days of the 
date that the improvement or alteration was performed, or (c) 
documented evidence indicates that an application was made 
for the benefit, or a VA physician recommended furnishing the 
improvement or alteration before the work was performed.  VHA 
Handbook 1173.14, para. 6(8).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran's service-connected disabilities include 
bilateral hip pain and fatigue, residuals of a left ankle 
injury with degenerative joint disease, and myositis 
ossificans, left groin, postoperative excision.  

In September 2001, the veteran submitted an application for 
assistance in acquiring home improvement and structural 
alterations identified as including removing carpet and 
replacing it with tile, replacing a stairway railing, 
improving an entrance path and driveway, widening of 
doorways, and installing a whirlpool tub and a hot sauna.  In 
this application, the veteran signed a statement that he 
understood "that no work, in relation to this HISA request 
is to start until [he] received written approval." 

The veteran was seen by a VA physiatrist in September 2001.  
The physiatrist indicated in his report that the veteran was 
able to demonstrate appropriate ambulation with a cane on 
level surfaces and stairs.  He concluded the veteran was 
still independent in all areas of activities of daily living 
and that his request for HISA benefits was not justified by 
his current functional status.

In an October 2001 letter from the Prosthetic Representative, 
Waco ICF, the veteran was informed that after review of his 
medical records and committee discussion, it was determined 
that HISA involvement was not needed at that time because he 
was independent in his activities of daily living.  In 
October 2001, he filed a notice of disagreement.

In November 2001, the veteran submitted copies of bids for 
the removal of carpeting and replacement with tile.

A subsequent November 2001 home visit revealed that the 
veteran had the downstairs carpet replaced with tile a couple 
of weeks earlier and had installed a new stairway railing.  
He reported having tripped and fallen on the carpet prior to 
its replacement.  The physiatrist noted that "the patient 
would be helped for the tile floor and stairrail that he 
already replaced for himself as far as safety concerns."  
Rugs on the stairway and second floor were noted to be old 
with ripped areas and were identified as possible risk 
factors with the veteran's difficulty ambulating.

In his VA Form 9, the veteran specifically indicated that he 
sought HISA benefits for the structural improvements he had 
already done to his home for safety reasons.

In a March 2008 statement, the veteran stated that the 
November 2001 home visit established that the home 
improvements were done on an emergency basis to prevent him 
from causing himself further harm.  He indicated that based 
on the findings of the November 2001 home visit, he went 
forward with paying out of pocket for removing the carpeting 
downstairs, replacing it with tile flooring, and replacing 
the stairway railing.

In this case, the law is clear.  Absent prior VA 
authorization, a veteran can be reimbursed under the HISA 
program only if a medical emergency existed such that a delay 
in the installation of the improvements or alterations would 
have been hazardous to the veteran's life or health.  
38 U.S.C.A. §§ 1717, 1728; 38 C.F.R. § 17.120; VHA Handbook 
1173.14, para. 6(8).  Here, the evidence of record does not 
support such a finding.   

The evidence does not support that the veteran met the 
requirements for reimbursement of unauthorized medical 
expenses under 38 U.S.C.A. § 1728.  Initially, the Board 
notes that the veteran signed a statement in his September 
2001 HISA application that indicated his awareness that he 
could not start work on the requested home improvements until 
he had received written approval from VA.  In September 2001, 
a VA physiatrist found that the veteran could function in all 
activities of daily living and that the HISA benefit was not 
justified by his functional status.  After the veteran filed 
a notice of disagreement with the October 2001 denial of HISA 
benefits and a couple of weeks prior to the November 2001 
physiatrist's home visit, he replaced the downstairs carpet 
with tile flooring and replaced the stairway railing.  

While the veteran asserts that the November 2001 home visit 
found that he completed these improvements as a result of a 
medical emergency, the record does not reflect that such a 
finding was made.  The November 2001 physiatrist noted that 
the repairs the veteran had done would help regarding safety 
concerns, but there was no finding that these repairs were 
completed because of a medical emergency of such nature that 
delay would have been hazardous to his life or health.  It is 
notable that the upstairs carpeting was ripped and the 
veteran stated that he was afraid of tripping himself on this 
carpet too; however, he had not taken measures to replace 
this portion of carpeting.  The Board may consider only 
independent medical evidence to support its findings and 
cannot reach its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Here, the 
medical evidence is against a finding that a medical 
emergency existed prior to the veteran completing the home 
repairs; hence, the Board is precluded from making a finding 
to the contrary.  

As the preponderance of the evidence is against the veteran's 
claim for reimbursement for the cost of unauthorized home 
improvement and structural alterations, the claim must be 
denied.


ORDER

Reimbursement for the cost of unauthorized home improvement 
and structural alterations pursuant to 38 U.S.C.A. § 1717 is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


